Opinion by
Porter, J.,
The appellant was convicted upon the third count of the indictment, which charged that he “did feloniously assault Joseph Collendro, and by menaces and force did demand of him, the said Joseph Collendro, the sum of $15.00 lawful money of the United States .... with intent then and there feloniously to steal the same.” The count is drawn in the language of section 102 of the Act of March 31, 1860, P. L. 382, and sufficiently charges the offense. Joseph Collendro testified that, as he was going along a street of the town of Carbondale he met this defendant, who told him that he had been sent by the Mafia Society and he wanted $15.00. “He was telling me he was a friend of mine, and that if I could n’t get it all he would chip in for me, but I better pay it or there would be some harm done to me; he said to me, ‘ If you ain’t got it all, give me what you got and I’ll put in the balance,’ and then I can pay him back. So I gave him $9.00 right then and there.” He testified that he paid the money because he was afraid of the Mafia Society; “ Because if I did n’t pay this money to him they might do me harm; ” that he had heard of this Mafia Society in Carbondale at that time and prior thereto, and of their demanding money here and there; that he .knew there was such a society because he had heard it from everybody, including John Campolla. He further testified that he subsequently paid the other $6.00 to Campolla, “Because that was the balance due to him to make the $15.00 for the Mafia so they would n’t kill me.”
If this testimony is true, the victim unquestionably believed that the language which the defendant used meant that if Collendro did not pay to the defendant the $15.00 the Mafia Society would inflict upon him personal injury or death. He understood the language of the defendant to be a menace. Whether it was a menace within the meaning of the statute, *383was a question for the jury, to be determined in view of the circumstances and conditions prevailing at the time the words were uttered. The burden was upon the commonwealth to satisfy the jury, not only that Collendro was put in fear, but that it was the intention of the defendant to arouse his terrors. Whether a threat of the displeasure of a- society in case of the failure of a person to contribute money amounts to a menace within the meaning of the act, depends altogether upon what the parties mutually understand as to the nature of the society and the manner in which its punishments are inflicted. A contribution of money by one ambitious for social recognition, upon an intimation that a refusal will provoke the hostility of some influential social organization, could hardly be held to fall within the provisions of this statute. A notice to hand over money, or expect harm at the hands of a band of cut-throats, is an entirely different proposition. What this defendant believed and what he intended his victim to understand as to the nature, purposes and manner of operation of the Mafia Society was material to the consideration of the question upon which the jury were called to pass. The offer of testimony by the commonwealth, the admission of which is the subject of the first specification of error, was undoubtedly competent. It was not an offer to prove an independent crime, and the learned judge of the court below clearly instructed the jury that they were not to so consider the evidence. The offer as made tended only to establish that, shortly before the commission of the offense charged, this defendant had invited others to join the Mafia Society, that he had declared that he himself was a member of it, that members got money out of the society, that the way the society got money was from the people of Carbondale, and that upon failure to comply with its demands physical injury was inflicted upon its victim.
The court could not declare as matter of law what were the purposes and manner of the operation of the Mafia Society, of which the defendant had spoken to Collendro. The evidence was admissible for the purpose of showing what the defendant understood the language, which he used to Collendro, to mean, and what effect he ought to have known it would have upon the mind of the youth from whom he demanded money. The evidence was admissible upon the ground, also, that it directly *384tended to establish, that the defendant was a member of an organization banded together to commit crimes of the kind charged, and that he and other members received from the society the moneys which were the fruits of their own unlawful acts: Hester v. Commonwealth, 85 Pa. 139; Goersen v. Commonwealth, 99 Pa. 388; Swan v. Commonwealth, 104 Pa. 218; Kramer v. Commonwealth, 87 Pa. 299.
The evidence having been properly admitted, the instructions of the court as to the weight to which it was entitled and the limits within which its effect must be restricted were, when considered in connection with the charge as a whole, free from error. The evidence was certainly sufficient to warrant a conviction, and it would have been error to have withdrawn the case from the consideration of the jury. All the assignments of error are dismissed.
The judgment is affirmed.